t cc no united_states tax_court bestate of charles e reichardt deceased william d reichardt independent executor petitioner v commissioner of internal revenue respondent docket no filed date decedent d had two children c and w on date d formed a revocable family_trust the trust and a family limited_partnership the partnership the trust was the general_partner of the partnership d c and w were named cotrustees but only d performed any functions as trustee d transferred his residence and all of his other_property except for his car personal_property and some cash to the partnership through the trust d’s transfer was not a bona_fide sale for full and adequate_consideration on date d gave c and w each a 4-percent interest in the limited_partnership d retained possession and enjoyment of and the right to income from the property he transferred to the partnership until he died on date held the fair_market_value at d’s date of death of assets d transferred to the partnership is included in d’s gross_estate see sec_2036 i r c rex b cruse jr and s jeffrey gately for petitioner deborah h delgado t richard sealy iii and james g macdonald for respondent colvin judge respondent determined that petitioner is liable for a deficiency in gift_tax of dollar_figure for gifts made by decedent in and a deficiency in estate_tax of dollar_figure after concessions ’ the issue for decision is whether assets that decedent transferred to the partnership are included in his gross_estate under sec_2036 we hold that they are and that the fair_market_value of those assets was dollar_figure when decedent died ’ ' respondent no longer contends that the partnership is a sham or that the duty_of_consistency or sec_2703 a applies here petitioner's motion to shift the burden_of_proof regarding those theories is moot in light of this holding we need not decide whether as respondent contends the assets transferred to the partnership are included in decedent's gross_estate under sec_2038 any applicable_restriction in the partnership_agreement is disregarded under sec_2704 lapsed liguidation rights are included in decedent’s gross_estate under sec_2704 or decedent did not make another gift to his children in - - unless stated otherwise section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a decedent and his family decedent was married to jessie glenn reichardt mrs reichardt they had two children carolyn a reichardt foose carolyn foose and william d reichardt william reichardt mrs reichardt died at age on date decedent lived pincite encino alamo heights san antonio texas encino when he died on date b mrs reichardt mrs reichardt's inheritance mrs reichardt graduated from rice university in houston texas her father died in mrs reichardt handled her own business affairs mrs reichardt inherited from her father an undivided one-half interest in several parcels of real_property in kleberg and nueces counties texas and various securities mrs reichardt's sister ruth welch welch inherited the other one-half interest in the property mrs reichardt's uncle jessie dennett died in mrs reichardt inherited from jessie dennett a one-half undivided_interest in real_property in kleberg county texas and a one- q4e- third undivided_interest in real_property in san patricio and cameron counties texas welch inherited the other one-half interest in the kleberg county property welch and mrs reichardt's cousin ella gordan also each inherited one-third interests in the san patricio and cameron counties property the cameron and san patricio counties property remained in the name of the estate of jessie dennett through the time of trial in this case mrs reichardt and welch managed mrs reichardt's separate_property mrs reichardt and her children knew that mr reichardt was involved with another woman not identified in the record mrs reichardt considered filing for divorce at a time not specified in the record but never did so when she died mrs reichardt's separate_property included undivided interests in parcels of real_property in four texas counties and some securities her community_property included four checking accounts a note receivable from bruce graham graham dated date the graham note stock and bonds two cars the residence pincite encino and three rental properties on routt street the routt rental property in san antonio mrs reichardt's will in her will mrs reichardt left decedent all of her community_property and a life interest in her separate_property - - mrs reichardt authorized decedent to sell lease or otherwise dispose_of any of the property subject_to the life interest on terms that he deemed advisable without requiring him to account for or replace any of it her will provided that decedent would lose his life interest in her separate_property if he remarried mrs reichardt left the remainder_interest to her children and appointed decedent and their children as joint independent coexecutors probate of mrs reichardt’s estate on date decedent signed and filed an inventory in the probate_court for his wife's estate without consulting his children decedent reported that mrs reichardt's estate included dollar_figure in separate_property and dollar_figure in community_property a total of dollar_figure decedent mistakenly reported that her estate included no real_estate in nueces county texas and that some securities were both community and separate_property in date thomas l goade goade a real_estate appraiser retained by mrs reichardt’s estate concluded that as of date her estate had dollar_figure in community assets and dollar_figure in separate assets a total of dollar_figure on date decedent and his children as coexecutors filed an amended inventory using the asset values provided by goade -- - c decedent’s decision to form a family limited_partnership william reichardt met with john r hannah hannah a certified_public_accountant and asked about post mortem estate_planning for his mother’s estate hannah recommended that the children and decedent form a family limited_partnership decedent who had just been diagnosed with terminal cancer and william reichardt met with hannah on date to discuss mrs reichardt's estate on date decedent signed his will and a durable_power_of_attorney and formed a revocable_living_trust called the reichardt family_trust the trust and a family limited_partnership called reichardt partners ltd the partnership decedent appointed himself and his children as cotrustees and authorized each trustee to act on behalf of the trust the trust instrument provided that decedent was entitled to receive the net_income of the trust which was to be paid at least annually and that he was entitled to use the corpus of the trust for his support maintenance health and general welfare the trust instrument provided that the trust property and accumulated income would be divided into as many equal shares as the number of his children when decedent died the trust was the partnership's only general_partner on date the texas secretary of state approved and recorded the certificate of the partnership - jj - d transfer of assets to the trust and partnership decedent transferred all of his property except for his car personal effects and a small amount of cash to the partnership decedent signed deeds individually and on behalf of mrs reichardt’s estate transferring his and the estate’s interest in encino the routt rental property and the nueces and kleberg counties property to the trust he also signed deeds as trustee transferring those interests in that property to the partnership decedent deposited dollar_figure of partnership funds in his personal checking accounts in july and date decedent transferred to the trust which then transferred to the partnership investment accounts at rauscher pierce refsnes inc rauscher pierce on date and smith barney shearson inc smith barney on date the graham note on date and dollar_figure in cash on date before and after the transfers decedent’s children let him control the two investment accounts the note receivable and the cash decedent individually and with william reichardt and carolyn foose as coexecutors of mrs reichardt's estate transferred the graham note which had been mrs reichardt’s and he died decedent had dollar_figure in his personal checking account when decedent transferred the cash directly to the partnership --- - decedent’s community_property from mrs reichardt's estate to the trust on date decedent as trustee conveyed the graham note from the trust to the partnership on date decedent transferred dollar_figure from his two personal accounts at frost national bank in san antonio to a new partnership account at that bank decedent received at least dollar_figure of the dollar_figure from rental income from property he had transferred to the partnership the estate of jessie dennett made no payments to mrs reichardt’s estate or to decedent from rent receipts or property sales distributions in and from any of the real_property in cameron county the estate of jessie dennett paid dollar_figure to mrs reichardt's estate on date as its share of the proceeds from the sale of some real_property this amount was deposited in the partnership’s bank account decedent lived pincite encino before and after he transferred it to the trust and to the partnership he paid no rent to the trust or the partnership to use that residence eb decedent's gift of limited_partnership interests to his children on date decedent gave each of his children a 4-percent interest in the partnership petitioner contends that decedent’s children received assignee interests we need not decide whether they received limited_partnership interests or assignee interests because continued --- - f management of the partnership assets decedent controlled and managed or allowed the coowners to control and manage the partnership assets in the same manner both before and after he transferred them to the partnership he used the same brokers and managers before and after he transferred the property no one except decedent signed partnership checks and documents welch managed the kleberg county property before and after date and date the executors for the estate of jessie dennett managed the cameron county property before and after date and date decedent’s relationship to the partnership assets did not change when he conveyed them to the trust and partnership hannah’s firm made adjusting entries in the partnership’s accounting_records in an attempt to classify items of income and expense between decedent and the partnership the difference between cash on hand in the partnership account and the amount in the general journal was dollar_figure in and dollar_figure in hannah’s firm assumed that these were the amounts of decedent’s personal expenses that the partnership paid in those years continued under sec_2036 decedent’s gross_estate includes the assets that he conveyed to the trust and partnership g tax returns the partnership filed income_tax returns forms u s partnership return of income for and the trust filed income_tax returns form_1041 u s fiduciary income_tax return for and in date decedent and his children as executors filed a federal estate_tax_return for mrs reichardt's estate in which they reported a gross_estate of dollar_figure hannah prepared the return decedent filed a federal gift_tax_return for on date in it he reported that he had given a 4-percent interest in the partnership to each of his two children and that each gift had a value of dollar_figure as of date after decedent died petitioner obtained an appraisal of decedent’s estate and the gifts on schedule f of the estate_tax_return petitioner reported that when decedent died his gross_estate included a 46-percent limited_partnership_interest in the partnership which had a fair_market_value of dollar_figure and a 1-percent general_partnership interest in the partnership which had a fair_market_value of dollar_figure opinion a sec_2036 a decedent’s gross_estate includes the value of property interests transferred by the decedent during his or her lifetime other than a bona_fide sale for full and adequate_consideration if the decedent retained for life the possession or enjoyment of the property or the right to the income from the property see sec_2036 respondent determined and contends that assets that decedent conveyed to the partnership are includable in his estate under sec_2036 petitioner contends that sec_2036 does not apply because decedent did not retain enjoyment e economic benefits of the transferred property and that the transfer was for full and adequate_consideration b whether decedent's gross_estate includes assets held by the partnership when decedent died we must decide whether sec_2036 applies to the following property decedent’s residence pincite encino and the routt rental property a one-half interest in property in sec_2036 provides as follows sec_2036 general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death--- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom - kleberg and nueces counties a one-third interest in the cameron and san patricio property investment accounts at rauscher pierce and smith barney shearson the graham note and cash ie all of the property alleged to have been in the partnership when decedent died the transferred property whether decedent retained possession enjoyment or the right to the income from the transferred property during his lifetime for purposes of sec_2036 a transferor retains the enjoyment of property if there is an express or implied agreement at the time of the transfer that the transferor will retain the present economic benefits of the property even if the retained right is not legally enforceable see 437_f2d_1148 4th cir 265_f2d_667 3d cir affg 29_tc_1179 88_tc_1197 73_tc_82 66_tc_1080 65_tc_296 affd 547_f2d_32 2d cir sec_20_2036-1 estate_tax regs last sentence in deciding whether there was an implied agreement we consider all of the facts and circumstances surrounding the transfer and subsequent use of the property see estate of spruill v commissioner supra estate of rapelje v commissioner supra pincite petitioner bears the burden which is especially onerous for transactions involving family members of proving that an implied agreement or understanding between decedent and his children did not exist when he transferred the property at issue to the trust and to the partnership see estate of 316_f2d_517 3d cir estate of rapelje v commissioner supra pincite 62_tc_861 petitioner contends that decedent and his children did not have an implied agreement that decedent could continue to use the property after he conveyed it to the partnership petitioner contends that the partnership was formed a to curtail decedent’s enjoyment of the property transferred to the limited_partnership b to prevent him from taking imprudent actions with regard to the property and to settle family disharmony regarding the assets and c to give the children more control_over the assets a whether decedent curtailed his enjoyment of the transferred property decedent did not curtail his enjoyment of the transferred property after he formed the partnership nothing changed except legal_title decedent managed the trust which managed the partnership decedent was the only trustee to sign the articles of limited_partnership the deeds the transfer of lien and any document which could be executed by one trustee on behalf of the trust decedent was the only trustee to open brokerage accounts or sign partnership checks he did not open any accounts for the trust decedent commingled partnership and personal funds he deposited some partnership income in his personal account he used the partnership’s checking account as his personal account he lived pincite encino without paying rent before or after he transferred it to the trust and to the partnership decedent’s relationship to the assets at issue remained the same after he transferred them if a decedent's relationship to assets remains the same after a transfer as it was before a transfer the value of the assets may be included in the decedent's gross_estate see sec_2036 guynn v united_states supra estate of hendry v commissioner supra pincite estate of schauerhamer v commissioner tcmemo_1997_242 here nothing changed after decedent transferred his interests in the property to the trust and the partnership except legal_title petitioner contends that decedent had no relationship to any of the real_property except for encino and the routt rental property because welch and the estate of jessie dennett managed those properties we disagree sec_2036 applies not only if a transferor retains possession or enjoyment of property but also if a transferor retains the right to income from the property see sec_2036 we believe that decedent and his -- - children had an implied agreement that decedent could retain for his lifetime the right to the income from all of the real_property that the partnership had when decedent died thus decedent did not curtail his enjoyment of the transferred property after he transferred it to the trust and partnership decedent’s estate_tax_return states that when decedent died he had personal_property a car and dollar_figure cash and he was owed a dollar_figure federal_income_tax refund and a dollar_figure medical refund decedent apparently conveyed nearly all of his assets to the trust and partnership ’ this suggests that decedent had an implied agreement with his children that he could continue to use those assets cf 86_tc_785 b whether decedent transferred property to the trust and partnership to prevent decedent from treating the property imprudently to settle family disharmony and to give children control_over assets petitioner contends that decedent formed the partnership to prevent him from treating the transferred property imprudently we disagree because decedent controlled the partnership and he had the power to act alone on behalf of the trust which was the ’ based on the estate_tax_return for decedent’s estate and hannah’s records respondent alleges that decedent gave about percent of his property to the partnership petitioner’s only response was that respondent’s allegation is not based on the record and is unsupported by calculations respondent’s percent estimate appears to be reasonable -- - partnership’s sole general_partner he alone executed the articles of limited_partnership the deeds and the transfer of lien opened the brokerage accounts and signed all of the partnership checks petitioner emphasizes that decedent’s children were concerned that he would give mrs reichardt’s property to his lady friend despite that mrs reichardt’s will gave decedent the power to consume all of her separate_property in which she gave him a life interest mrs reichardt was sophisticated and capable we do not think she would have given him such broad power if she had the concern that petitioner alleges in addition decedent did not do what petitioner says his children suspected he would do the facts suggest that this argument of petitioner’s is at best overstated petitioner also alleges that decedent formed the trust and partnership to give his children control_over the assets while he was living the facts suggest otherwise decedent’s children as cotrustees could have taken but did not take actions related to the trust or exercise control_over the assets while decedent lived cc fiduciary duties petitioner contends that decedent's fiduciary duties as a general_partner and trustee precluded him from retaining enjoyment of the assets we disagree decedent’s fiduciary - duties did not deter him from continuing to possess and enjoy the house in which he lived or the other assets he conveyed to the partnership decedent's children as cotrustees did nothing to preclude him from doing so this suggests that decedent and his children had an implied agreement to allow decedent to continue to enjoy partnership property throughout his life petitioner points out that decedent’s children could have revoked his management powers however they did not this suggests that they and decedent had an implied agreement that he could continue to possess enjoy and retain the right to income from all of the property that he conveyed decedent used at least dollar_figure of partnership funds in for personal purposes and dollar_figure in petitioner contends that at the end of before decedent died and after decedent died hannah’s firm prepared yearend adjusting entries which reclassified items of income and expense as relating to decedent and the partnership petitioner contends that the adjusting entries show there was no implied agreement for decedent to continue to enjoy partnership property we disagree the yearend and post mortem adjusting entries made by hannah’s firm were a belated attempt to undo decedent’s commingling of partnership and personal accounts there is no evidence that the partnership or decedent transferred -- - any funds to the other as a result of the adjusting entries after-the-fact paperwork by decedent’s c p a does not refute that decedent and his children had agreed that decedent could continue to use and control the property during his life d conclusion we conclude that decedent and his children had an implied agreement that decedent could continue to possess and enjoy the assets and retain the right to the income from the assets that he conveyed to the partnership during his lifetime whether decedent transferred property to the partnership in a bona_fide sale for full and adequate_consideration sec_2036 does not apply if the transfer of property was part of a bona_fide sale in exchange for full and adequate_consideration a bona_fide sale is an arm’s-length business transaction between a willing buyer and a willing seller see wheeler v united_states aftr 2d ustc par big_number w d tex value of homestead is included in decedent’s gross_estate under sec_2036 in part because there was no bona_fide sale among family members petitioner did not establish the accuracy of the records that hannah’s firm used to prepare the adjusting entries the parties stipulated that the adjusting entries summarized other underlying records but not that the underlying records are accurate or complete petitioner does not identify all of the records on which the summary was based one of the underlying records that petitioner produced is another summary that is extremely vague eg dollar_figure various c e reichardt petitioner’s reliance on the adjusting entries is misplaced petitioner contends that decedent received full and adequate_consideration because he received partnership interests family disputes were settled and his children became involved in family assets we disagree decedent’s children gave nothing to decedent or the partnership when he transferred property to the trust and the partnership and they did not involve themselves in the partnership petitioner contends that decedent’s children gave consideration to the partnership in the form of their remainder interests we disagree for reasons stated in paragraph b-4 below petitioner contends that decedent sold the transferred property to the partnership in exchange for partnership interests as consideration we disagree petitioner did not sell the transferred property to the partnership see wheeler v united_states supra comparison of this case to schauerhamer v commissioner petitioner contends that this case is distinguishable from schauerhamer v commissioner tcmemo_1997_242 we held in schauerhamer that property transferred to three family limited_partnerships was included in the transferor’s estate under sec_2036 this case is similar to schauerhamer in that in both cases the decedents and their children had implied agreements for the decedents to use property that they had - - transferred to family limited_partnerships established for the benefit of family members in schauerhamer the children testified that they intended the decedent’s relationship with the transferred assets to remain the same after the transfer here the objective evidence described above shows that there was an implied agreement that the decedent could continue to enjoy the property the children did not deny that there was such an agreement and we have so found the decedents in both schauerhamer and the instant case commingled funds petitioner cites no significant distinction between schauerhamer v commissioner supra and this case whether interests in the cameron san patricio nueces and kleberg counties property held by the partnership are not subject_to sec_2036 because decedent never owned those interests petitioner contends that mrs reichardt’s interests in the cameron san patricio nueces and kleberg counties property are not subject_to sec_2036 because they passed directly from her estate to the partnership and decedent never owned any interest in them we disagree the interests in the cameron san patricio nueces and kleberg counties property were mrs reichardt’s separate_property under her will a life interest in that property vested in decedent under texas law when mrs reichardt died see tex prob code ann sec_37 west supp decedent’s life interest included the power to consume all of mrs reichardt’s --- - interest in the property there are no deeds transferring the cameron and san patricio counties property to the trust and partnership thus the only way interests in those properties could reach the partnership is for decedent to have used the power to consume to convey all of mrs reichardt’s interest in those properties to the partnership decedent transferred his interest in the nueces and kleberg counties property to the trust and partnership when he signed deeds on behalf of himself as an individual petitioner contends that the deeds establish that mrs reichardt’s interest in the nueces and kleberg counties property passed directly from mrs reichardt’s estate to the trust and therefore is not included in decedent’s estate under sec_2036 we disagree mrs reichardt’s interest in the nueces and kleberg counties property vested in decedent as provided under texas law see tex prob code ann sec_37 west supp petitioner contends that decedent’s children gave their remainder interests in mrs reichardt’s separate_property to the partnership and thus decedent did not own those interests we disagree decedent’s children testified vaguely and unconvincingly about whether they contributed their remainder interests to the partnership there is no documentary_evidence that they did so we believe that they could not have done so because decedent consumed all of mrs reichardt’s separate - property leaving no remainder for the children see hudspeth v hudspeth s w 2d tex app life_tenant may destroy any contingent interests held by remaindermen if testator expressly gives life_tenant power to completely dispose_of corpus calvert v thompson s w 2d tex app same no document shows that decedent transferred only a life interest in any asset to the trust or partnership we conclude that decedent owned and gave to the trust and partnership during his lifetime all of the interests in the cameron san patricio nueces and kleberg counties property that had belonged to mrs reichardt when she died ’ thus those property interests are subject_to sec_2036 conclusion we conclude that sec_2036 applies to all of the property that decedent transferred to the partnership cc amount included in decedent’s estate under sec_2036 to decide the amount included in decedent’s estate under sec_2036 we must decide the value on the date of decedent’s death of the property that decedent transferred to the partnership james r parks parks petitioner’s expert who decedent’s life interest in the cameron and san patricio counties property included the power to convey that property to the partnership decedent did so even though that property remained in the name of the estate of jessie dennett see logan v logan s w 2d tex king v evans s w 2d tex app - - adopted goade’s estimates for real_property and francis x burns burns respondent’s expert disagree about the value of some of the partnership assets when decedent died the following summarizes the parties’ positions and our holding about the values of the partnership assets on date before discounts estimate by assets goade parks burns conclusion bexar county land dollar_figure dollar_figure dollar_figure kleberg county land big_number big_number big_number nueces county land big_number big_number big_number cameron county land big_number big_number san patricio county land’ -0- -- -0- rauscher pierce big_number big_number big_number smith barney big_number big_number 2big_number note receivable big_number big_number big_number cash big_number big_number big_number liabilities big_number big_number big_number totals big_number big_number big_number ' goade estimated that the san patricio county property had no value because most of it was under water most of the year burns did not include the san patricio county property in his report burns listed the value of each security in the smith barney portfolio in his report parks stated a total for smith barney but no information on specific securities because he found them to be unavailable we accept burns’ estimate parks used the estimates of goade a professional real_estate appraiser as the values for the real_property goade applied a 10-percent fractional_interest_discount burns concluded that no fractional_interest_discount should be applied to the real_property values goade is a qualified real_estate - appraiser burns admitted in his testimony that he is not we accept goade’s appraisal we conclude that the value of the assets less liabilities that decedent transferred to the partnership through the trust is dollar_figure this value is included in decedent’s estate under sec_2036 to reflect the foregoing and concessions of the parties decision will be entered under rule
